J-A20009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.K.L.R., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: WESTMORELAND                    :
    COUNTY CHILDREN'S BUREAU                   :
                                               :
                                               :
                                               :   No. 440 WDA 2020

                 Appeal from the Order Dated February 6, 2019
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                             at No(s): 34 of 2019

    IN THE INTEREST OF: L.M.J.R., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: WESTMORELAND                    :
    COUNTY CHILDREN'S BUREAU                   :
                                               :
                                               :
                                               :   No. 441 WDA 2020

                Appeal from the Order Entered February 6, 2019
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                             at No(s): 35 of 2019


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                            FILED NOVEMBER 13, 2020

       Westmoreland County Children’s Bureau (the “Agency”) appeals from

the orders entered on February 10, 2020,1 wherein the orphans’ court denied

____________________________________________


1 This Court consolidated these appeals sua sponte. While there is no notation
on the docket that notice of the underlying orders was given for purposes of
Pa.O.C.R. 4.6(b), as neither party was prejudiced by the misstep, we deem
done that which ought to have been done and consider the merits of the
J-A20009-20



the Agency’s petitions to involuntarily terminate the parental rights of Mother

and Father to their son, S.K.L.R., born in September 2014, and daughter,

L.M.J.R., born in December 2015. We reverse and remand.

        The orphans’ court summarized the procedural and factual history as

follows:

              Beginning in September 2017, the Agency offered services
        to Mother and her husband, [T.S.H.], the father of her third child,
        [B.H.2], who was born [in July 2017]. The Agency had concerns
        that Mother was overwhelmed with caring for three young children
        under the age of three years. It had been reported that Mother
        was “rough with the children when disciplining them and struggles
        to demonstrate appropriate parenting.” In addition, Mother had
        a history of mental health issues. Services through Justice Works
        and Wesley Spectrum Services were offered.

               On December 5, 2017, the Agency received a referral from
        Children’s Hospital regarding the minor child [B.H.], who was then
        four (4) months old. [B.H.] underwent a CT scan and MRI testing
        as a result of having an increased head circumference. Test
        results revealed ongoing subdural hematomas on both sides of the
        child’s head. Hospital personnel were concerned these findings
        indicated non-accidental trauma; Mother had no explanation for
        the child’s condition. On December 7, 2017, the Agency assumed
        emergency custody of Mother’s three minor children; and on
        December 11, 2017, after a shelter care hearing, the children
        were retained in Agency custody.

              ....

              On January 19, 2018, the children were adjudicated
        dependent and ordered to remain in Agency custody with
        continued placement in their respective kinship foster homes.
____________________________________________


appeals. See Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d
511, 514-515 (Pa. Super. 1995) (en banc). Nevertheless, we admonish the
Court of Common Pleas of Westmoreland County for disregarding the
procedural rules governing the entry of orders.

2   B.H. is not a subject of these appeals.

                                           -2-
J-A20009-20


     [Since nineteen months before the termination hearings, S.K.L.R.
     and L.M.J.R. have resided together in a pre-adoptive kinship foster
     home.] Mother was directed to continue with mental health
     treatment and individual counseling, and take prescribed
     medications; participate in nurturing parenting instruction, which
     should include a parenting curriculum and/or hands-on parenting
     instruction; participate in life skills services, including instruction
     on home maintenance and budgeting and connections to
     community resources; participate in anger management
     counseling; obtain and maintain appropriate and stable housing,
     and keep it in a clean and safe condition; and secure and maintain
     a verifiable legal source of income.

Order and Opinion, 2/10/20, at 3-9 (footnotes omitted) (cleaned up).

     As late as January 2, 2019, Mother’s compliance was assessed as

substantial and her progress moderate.         Thereafter, on July 22, 2019,

Mother’s compliance was assessed as moderate and her progress minimal.

Both her compliance and her progress have consistently been assessed as

minimal since July 2019. Additionally,

           [Father] was directed to participate in all counseling services
     available to him and provide written verification of completion of
     such services to the caseworker.          Upon his release from
     incarceration [at SCI-Camp Hill on convictions for possession of
     drug paraphernalia, firearm violations, theft, and flight to avoid
     apprehension], Father was directed to contact the Agency for an
     assessment for services that would be necessary to assist in
     reunification if he is interested in having a relationship with
     [S.K.L.R.] and [L.M.J.R.].

           ....

            On April 12, 2019, Mother signed a “Consent to Adoption of
     Birth Parent or Putative Father Who Is Relinquishing Parental
     Rights,” agreeing to the voluntary termination of her parental
     rights with respect to [S.K.L.R. and L.M.J.R.]. Mother did not
     withdraw her consent documents within thirty (30) days of signing
     them (under 23 Pa.C.S. § 2711), nor did she challenge the
     consents on the basis of misrepresentation, fraud or duress, within
     sixty (60) days of signing. However, at the hearing held on June

                                      -3-
J-A20009-20


       26, 2019, to confirm the consents (75 days after signing), she
       appeared before the court and stated she wished to revoke her
       consents to voluntary termination of her parental rights. Upon
       consideration of Mother’s request to withdraw consents to
       adoption, by order of court dated December 20, 2019, th[e trial]
       court granted her request in that the consents did not name or
       otherwise identify the adopting parents nor did they contain a
       statement that they were voluntarily executed without disclosure
       of the name or other identification of the adopting parents,
       contrary to the requirements of 23 Pa.C.S. § 2712. The consents
       to adoption were not confirmed.

Id. at 9-13 (cleaned up).

       The Agency did not appeal the December 20, 2019 orders permitting

Mother to revoke her consent to adoption. Indeed, the Agency contends that

it did not receive notification of the December 2019 order until March 6, 2020.

On March 28, 2019, the Agency filed petitions for the involuntary termination

of the parental rights of Mother and Father to both children pursuant to 23

Pa.C.S. § 2511(a) and (b). Mother appeared with counsel during the ensuing

hearing. Father, also represented by counsel, participated via telephone from

prison.   S.K.L.R. and L.M.J.R. were both represented by Dorean Petonic,

Esquire, who was originally appointed as guardian ad litem during the prior

dependency proceedings.3           In addition to Tara Lorenzo, the caseworker

assigned to the family, the Agency presented the testimony of Kelsey Oddis


____________________________________________


3 Attorney Petonic informed the court that she was able to represent the legal
interests of S.K.L.R. and L.M.J.R. as well as their best interests without
conflict. N.T., 1/16/20, at 3. See In re Adoption of L.B.M., 161 A.3d 172,
175, 180 (Pa. 2017) (plurality) (pursuant to 23 Pa.C.S. § 2313(a), child
subject of contested involuntary termination proceeding has statutory right to
counsel who discerns and advocates for the child’s legal interests).

                                           -4-
J-A20009-20


and Amy Kowalewski, the family resource specialist and supervisor,

respectively, from Justice Works Community Center. They also called Taylor

Patton, the mental health and drug and alcohol counselor from Southwestern

Pennsylvania Human Services (“SPHS”). Mother and Father each testified on

their own behalf.

       By orders entered on February 10, 2020, the orphans’ court denied the

Agency’s petitions to involuntarily terminate the parental rights of Mother and

Father. In sum, the court concluded that the termination of parental rights

was premature because Mother had made a modicum of progress, albeit

inconsistently, and the Agency presented a dearth of evidence concerning

whether     severing     the    parent-child     relationships   would   serve   the

developmental, physical, and emotional needs and welfare of the children.

Having preserved Mother’s rights, the orphans’ court also determined that

Father had similarly progressed little during his incarceration, but provided

him additional time to fulfil his parental obligations, presumably after his

anticipated release from incarceration when next eligible for parole in May

2020.4

       The Agency filed timely notices of appeal, along with concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

The orphans’ court directed the Agency to file a supplemental statement of


____________________________________________


4   Father was previously denied parole on October 28, 2019.


                                           -5-
J-A20009-20


errors, and the Agency complied. The court issued its Rule 1925(a) opinion

on March 27, 2020.

       The Agency raises the following questions for our review:

       1. Did the orphans’ court err as a matter of law or abuse its
       discretion in its analysis of 23 Pa.C.S. § 2504, 23 Pa.C.S. § 2711,
       and 23 Pa.C.S. §2712?

       2. Did the orphans’ court err as a matter of law or abuse its
       discretion in its analysis of 23 Pa.C.S. § 2511(a), 23 Pa.C.S.
       § 2511(a)(2), 23 Pa.C.S. § 2511(a)(5), 23 Pa.C.S. § 2511(a)(8),
       and 23 Pa.C.S. § 2511(b)?

       3. Did the orphans’ court err as a matter of law or abuse its
       discretion in weighing . . . Mother’s ability to parent another child
       who was not the subject of the termination proceedings in its
       opinion and order denying the Agency’s petition to involuntarily
       terminate . . . Mother’s parental rights to the subject children of
       the petitions?

       4. Did the orphans’ court err as a matter of law or abuse its
       discretion in independently analyzing the issue of hearsay in its
       opinion, thereby excluding witness testimony when no objection
       was raised at trial, in violation of the Pennsylvania Rules of
       Evidence and the Code of Judicial Conduct?

       5. Did the orphans’ court abuse its discretion in demonstrating
       bias against termination of parental rights proceedings, in
       violation of the Code of Judicial Conduct?

       6. Are the findings of fact and credibility determinations set forth
       in the orphans’ court’s opinion inconsistent with prior statements
       made by this same [orphans’] court during this same matter and
       unsupported by the record?

Agency’s brief at 4-5 (cleaned up).5

       First, we address whether the Agency preserved its challenge to the

orphans’ court’s December 20, 2019 orders permitting Mother to withdraw her

____________________________________________


5  Attorney Petonic joined the Agency’s brief except as to issue five, relating
to the trial court’s purported bias. See Letter Joining Brief, 8/3/20.

                                           -6-
J-A20009-20



consents to adoption when it neglected to appeal the orders within thirty days.

Essentially, the Agency asserts that the December 2019 orders were not final

or appealable, and that the issue can be raised in conjunction with the instant

appeal. Notwithstanding the Agency’s protestations, we need not determine

finality under the current procedural posture.

      Assuming arguendo that the court’s December 20, 2019 orders were

final and appealable, the appeal period was never triggered in this case

because there is no notation on the docket that notice was given pursuant to

Pa.O.C.R. 4.6(b), the orphans’ court procedural analog to Pa.R.C.P. 236(b).

See Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding,

“an order is not appealable until it is entered on the docket with the required

notation that appropriate notice has been given”); see also Pa.R.A.P. 108(b)

(entry of an order is designated as “the day on which the clerk makes the

notation in the docket that notice of entry of the order has been given as

required by Pa.R.C.P. 236(b)”.). While the orphans’ court directed the clerk

of court to note in the docket that the parties listed on the orders have been

given notice, and the docket reflects a filed date of December 20, 2019, there

is no notation on the docket that notice was given and that the order was

entered for purposes of Pa.O.C.R. 4.6(b). Thus, the appeal period was never

triggered. See Pa.O.C.R. 4.6(b); Frazier, supra at 115. Accordingly, we

address the merits of the Agency’s argument that the court erred in permitting

Mother to revoke her consent.




                                     -7-
J-A20009-20



       The Agency asserts that Mother neglected to challenge the validity of

the consents within the statutory period. Agency’s brief at 19. The following

principles inform our decision. “We review a revocation of consent to adoption

in relation to a voluntary relinquishment of parental rights for an abuse of

discretion or legal error. We must determine whether the record is free from

legal error and the court’s factual findings are supported by the evidence.” In

re R.l., 172 A.3d 665, 666-67 (Pa.Super. 2017) (internal citations omitted).

The Adoption Act provides two alternative procedures by which a parent may

relinquish his or her parental rights voluntarily. The case at bar involves the

procedure where the parent executes a consent to adoption, and an agency

or adoptive parent files a petition to confirm that consent.6 This procedure is

set forth at § 2504, which provides as follows, in relevant part:

____________________________________________


6 Additionally, a parent may file a petition to relinquish his or her parental
rights to an agency pursuant to § 2501 of the Adoption Act, which provides as
follows:

       (a) Petition.--When any child under the age of 18 years has been
       in the care of an agency for a minimum period of three days or,
       whether or not the agency has the physical care of the child, the
       agency has received a written notice of the present intent to
       transfer to it custody of the child, executed by the parent, the
       parent or parents of the child may petition the court for permission
       to relinquish forever all parental rights and duties with respect to
       their child.

       (b) Consents.--The written consent of a parent or guardian of a
       petitioner who has not reached 18 years of age shall not be
       required. The consent of the agency to accept custody of the child
       until such time as the child is adopted shall be required.

23 Pa.C.S. § 2501.

                                           -8-
J-A20009-20


      (a) Petition to confirm consent to adoption.--If the parent or
      parents of the child have executed consents to an adoption, upon
      petition by the intermediary or, where there is no intermediary,
      by the adoptive parent, the court shall hold a hearing for the
      purpose of confirming a consent to an adoption upon expiration of
      the time periods under section 2711 (relating to consents
      necessary to adoption). The original consent or consents to the
      adoption shall be attached to the petition.

      (b) Hearing.--Upon presentation of a petition filed pursuant to
      this section, the court shall fix a time for a hearing which shall not
      be less than ten days after filing of the petition. Notice of the
      hearing shall be by personal service or by registered mail or by
      such other means as the court may require upon the consenter
      and shall be in the form provided in section 2513(b) (relating to
      hearing). Notice of the hearing shall be given to the other parent
      or parents, to the putative father whose parental rights could be
      terminated pursuant to subsection (c) and to the parents or
      guardian of a consenting parent who has not reached 18 years of
      age. The notice shall state that the consenting parent’s or
      putative father’s rights may be terminated as a result of the
      hearing. After hearing, which shall be private, the court may enter
      a decree of termination of parental rights in the case of a
      relinquishment to an adult or a decree of termination of parental
      rights and duties, including the obligation of support, in the case
      of a relinquishment to an agency.

23 Pa.C.S. § 2504(a)-(b).

      The relevant time periods for the § 2504 procedure, as well as the

requirements that a consent must meet in order to be valid, are established

by § 2711. Of particular relevance to these appeals, § 2711(c)(1)(i) provides

that a consent will become irrevocable if a parent does not revoke it within

thirty days of its execution, while § 2711(c)(3)(i)(A) provides that a parent

may challenge the validity of a consent by filing a petition alleging fraud or

duress within sixty days of its execution:

      (c) Validity of consent.--. . . . A consent to an adoption may
      only be revoked as set forth in this subsection. The revocation of

                                      -9-
J-A20009-20


      a consent shall be in writing and shall be served upon the agency
      or adult to whom the child was relinquished. The following apply:

      (1) Except as otherwise provided in paragraph (3):

        (i) For a consent to an adoption executed by a birth father or
        a putative father, the consent is irrevocable more than
        30 days after the birth of the child or the execution of
        the consent, whichever occurs later.

            ....

      (3) Notwithstanding paragraph (1), the following apply:

        (i) An individual who executed a consent to an adoption may
        challenge the validity of the consent only by filing a petition
        alleging fraud or duress within the earlier of the following
        time frames:

            (A) Sixty days after the birth of the child or the
            execution of the consent, whichever occurs later.

            (B) Thirty days after the entry of the adoption
            decree.

23 Pa.C.S. § 2711(c)(1) and (c)(3)(i) (emphases added).

      As to revocation of a consent, this Court has stated that the trial court

may not proceed to consider the substantive merits of a revocation if such

revocation is untimely. See In re Adoption of J.A.S., 939 A.2d 403, 408–

09 (Pa.Super. 2007).     In finding that a trial court erred and improperly

dismissed a father’s petition for voluntary relinquishment due to an oral

revocation more than thirty days after execution, this Court acknowledged,

“This Court has held that ‘the statute renders a consent to adoption irrevocable

more than thirty (30) days after execution,’ and the unambiguous language

of the statute requires a trial court to consider the timeliness of a petition to


                                     - 10 -
J-A20009-20



revoke before it considers the merits of such a petition.”7 In re R.l., supra

at 666–67 (quoting In re Adoption of J.A.S., supra at 408–09).

       In addition, as it relates to the orphans’ court’s decision to permit Mother

to revoke her consents based upon patent procedural deficiencies, § 2712

provides:

       A consent to a proposed adoption meeting all the requirements of
       this part but which does not name or otherwise identify the
       adopting parent or parents shall be valid if it contains a statement
       that it is voluntarily executed without disclosure of the name or
       other identification of the adopting parent or parents.

23 Pa.C.S. § 2712.

       In a recent decision, In re J.W.B., 232 A.3d 689 (Pa. 2020), our

Supreme Court clarified the procedure to confirm consent pursuant to § 2504.

The High Court explained that the purpose of a hearing to confirm a parent’s

consent is not merely to determine whether he or she has attempted to revoke

a consent or challenge its validity within the relevant time periods. Rather,

the trial court must also “review the consents and consider any and all

arguments raised by the parties challenging their conformity with the Adoption

Act.” Id. at 700. The Court observed, for example, that § 2711(d) “includes

an exhaustive list of the information that must be included in the consent

document,” and explained that a parent may challenge the absence of

such information in the consent even after the relevant time periods

expire. Id. at 701 (“The specific provisions of § 2711, including in particular
____________________________________________


7 In R.l., the father attempted to orally revoke his consent seventy-two days
after execution of a petition for voluntary relinquishment.

                                          - 11 -
J-A20009-20



the time limitations for revocation or a validity challenge based upon fraud or

duress, are premised on the execution of a consent that complies with the

legislature’s statutory requirements.”).

        In support of its decision to grant the revocation of Mother’s consents,

the orphans’ court stated,

               The rationale behind this court’s decision to grant birth
        mother’s “Request to Withdraw Consents to Adoption” can be
        found in the order of court dated December 20, 2019. In that
        order, we explained that the confirm consents were defective
        in that they did not name or otherwise identify the adopting
        parent or parents nor did they contain a statement that they
        were voluntarily executed without disclosure of the name of other
        identification of the adopting parent or parents, contrary to the
        requirements of 23 Pa.C.S. § 2712.

Orphans’ Court Opinion, 3/27/20, at 3 (cleaned up) (emphasis added).

        For the reasons explained below, we do not disturb the orphans’ court’s

rationale.    Mother executed consents to adoption on April 12, 2019 and

attempted to revoke such consents on June 26, 2019. As acknowledged by

the court, Mother’s revocation of her consents occurred seventy-five days

after execution, more than the thirty days mandated by § 2711(c). Order and

Opinion, 2/10/20, at 13. However, as in In re J.W.B., the consents did not

conform to the statutory requirements of the Adoption Act. Specifically, as

the orphans’ court accurately observed, the consents omitted the name or

identity of the adopting parents or a statement that the consents were

voluntarily executed without those disclosures, as required by 23 Pa.C.S. §

2712.     We equate this procedural oversight with the type of technical

omissions under § 2711 addressed in In re J.W.B., supra 700-01.

                                      - 12 -
J-A20009-20



      Stated plainly, unless a consent to adoption complies with the

legislature’s statutory requirements, the time limitations do not preclude

revocation.      Id. at 701 (time limitations are premised on execution of a

consent that complies with statutory requirements). As phrased by the High

Court, “a consent document that does not comply with the statutory

requirements will be readily apparent upon receipt by the party or parent

procuring the consent. It can be corrected and, if not, there is no consent

and termination of parental rights can proceed by way of involuntary

termination procedures. Id. at n.6 (emphasis added). Accordingly, because

Mother’s consents to adoption were not in conformity with § 2712 there was

no consent, and the orphans’ court did not err in granting Mother’s petitions

to withdraw her consents and proceeding to the involuntary termination of her

parental rights.

      Next, we examine the orphans’ court’s denial of the Agency’s petitions

to terminate the parental rights of Mother and Father, respectively. In matters

involving the involuntary termination of parental rights, our standard of review

is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely


                                     - 13 -
J-A20009-20


      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).                “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child:

      Our case law has made clear that under § 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in § 2511(a). Only if the court determines
      that the parent’s conduct warrants termination of his or her
      parental rights does the court engage in the second part of the
      analysis pursuant to § 2511(b): determination of the needs and
      welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (cleaned up). Clear and

convincing evidence is that which is so “clear, direct, weighty and convincing

                                     - 14 -
J-A20009-20



as to enable the trier of fact to come to a clear conviction, without hesitance,

of the truth of the precise facts in issue.” In re C.S., 761 A.2d 1197, 1201

(Pa.Super. 2000) (en banc) (citation omitted).

      In the case sub judice, the Agency petitioned to terminate the parental

rights of Mother and Father pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b).

In addition, as to Father only, the Agency asserted subsection (a)(2). The

pertinent subsections provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            ....

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

              ....

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led
        to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within
        a reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare of
        the child.

              ....



                                     - 15 -
J-A20009-20


        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency,
        12 months or more have elapsed from the date of removal or
        placement, the conditions which led to the removal or
        placement of the child continue to exist and termination of
        parental rights would best serve the needs and welfare of the
        child.

              ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). Termination is proper when the

Agency proves grounds for termination under any subsection of § 2511(a) and

§ 2511 (b). See In re Adoption of T.B.B., 835 A.2d 387, 395 (Pa.Super.

2003). If the court finds that the Agency has satisfied the statutory grounds

for termination, “it must then determine whether the termination of parental

rights serves the best interests of the child.” In re C.T., 944 A.2d 779, 782

(Pa.Super. 2008).

     In explaining its reasons for denying the termination petitions, the

orphans’ court provided the following summary:

     Based upon our careful consideration of the evidence presented,
     we do not find that a large majority of the conditions which led to
     the removal of [S.K.L.R. and L.M.J.R.] from Mother’s care continue
     to exist; and we do not find that Mother cannot or will not remedy
     the remaining conditions, particularly pertaining to addressing her

                                   - 16 -
J-A20009-20


     mental health needs, within a reasonable period of time, given the
     services and assistance she is now embracing and her realization
     of the gravity of her potential loss. She is developing life skills
     that will lead to a steady income, housing, stability, and the ability
     to parent. She is progressing toward those goals. She is
     appropriately mothering her youngest child, who has been in her
     custody since birth without Agency involvement. In other words,
     with a few more months of steady progress, Mother may avoid
     losing parental rights to her [c]hildren permanently.

            If Mother and Father fail to benefit from the resources
     currently available to them, if they fail to maintain adequate
     housing, if they fail to remain sober, if they fail to maintain a legal
     source of income, if Mother fails to address her mental health
     needs, if Mother resumes involvement in an abusive relationship,
     this [c]ourt will consider all those factors if subsequent petitions
     for termination of parental rights are filed.

            The purpose of the involuntary termination provisions of the
     Adoption Act is not to punish an ineffective or negligent parent.
     [In re B.E.], 377 A.2d 153, 156 (Pa. 1977). The purpose of the
     involuntary termination of parental rights process is to dispense
     with the need for parental consent to an adoption when, by choice
     or neglect, a parent has failed to meet the continuing needs of the
     child. In this case, we find that Mother is attempting to do what
     is necessary to be able to meet the continuing needs of her
     [c]hildren.    Termination of her rights under the current
     circumstances is premature. By extension, Father’s rights will not
     be terminated at this time either. This will allow him a reasonable
     period of time after release from incarceration, presumably in May
     2020, to remedy further the conditions which led to [S.K.L.R.’s
     and L.M.J.R.’s] removal from the home. We will not terminate
     either Mother’s or Father’s rights at this time.

Opinion and Order, 2/10/20, at 27-28.

     We will separately address the Agency’s arguments relating to the

orphans’ court’s respective decisions to deny the petitions as to Mother and

Father, beginning with Mother.      The Agency contends that it established

grounds for involuntary termination of her parental rights pursuant to §



                                     - 17 -
J-A20009-20


2511(a)(8), and (a)(5), due to her lack of compliance with the services

required for reunification. Agency brief at 34. Similarly, the Agency alleged

that Mother was engaging in substance abuse, attended only eight of twenty-

six visitations in the six month period between January 3, 2019 to July 22,

2019 and that she is easily agitated during her visits with S.K.L.R. and L.M.J.R.

Id.

      As it concerns subsection (a)(8),

      In order to terminate parental rights pursuant to 23 Pa.C.S. §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or more
      from the date of removal; (2) the conditions which led to the
      removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super. 2003). Once

this twelve-month period has been established, the court must next determine

whether the conditions that led to the child’s removal continue to exist, despite

the reasonable good faith efforts of the agency supplied over a realistic period.

In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003). The “relevant inquiry in this

regard is whether the conditions that led to removal have been remedied and

thus whether reunification of parent and child is imminent at the time of the

hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009). “Notably, termination

under [§] 2511(a)(8) . . . does not require an evaluation of [a parent’s]

willingness or ability to remedy the conditions that led to placement of her




                                     - 18 -
J-A20009-20



children.” In re Adoption of R.J.S., 901 A.2d 502, 511 (Pa.Super. 2006)

(citations omitted) (emphasis in original).8

       Upon review of the parties’ briefs and the certified record, we conclude

that the court abused its discretion in finding that the Agency failed to satisfy

its evidentiary burden under § 2511(a)(8) with respect to Mother. The record

demonstrates that S.K.L.R. and L.M.J.R. had been removed from parental care

for a period exceeding twelve months and that the reasons for removal

persisted. See In re T.S.M., supra at 267; see also In re I.J., supra at

11.

       First, the orphans’ court erred to the extent that it sought to invoke the

fact that Mother maintains custody of her youngest child as a basis to forego

the termination of her parental rights to S.K.L.R. and L.M.J.R. It is beyond

peradventure that “evidence concerning a parent’s ability to care for another

child is irrelevant and inadmissible in a proceeding to terminate parental rights

with regard to the child at issue.” In re A.L.D., 797 A.2d 326, 338 (Pa.Super.

2002) (citations omitted).



____________________________________________


8  We observe that Sections 2511(a)(8) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
relevant child or children. However, the needs and welfare analysis required
by Section 2511(a)(8) is distinct from the needs and welfare analysis required
by Section 2511(b), and must be addressed separately. See In re C.L.G.,
956 A.2d 999, 1009 (Pa.Super. 2008) (en banc) (“[W]hile both Section
2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and welfare
of the child,’ . . . they are distinct in that we must address Section 2511(a)
before reaching Section 2511(b).”).

                                          - 19 -
J-A20009-20



      Turning to the relevant inquiry, the agency established that S.K.L.R. and

L.M.J.R. were out of Mother’s custody for more than twelve months as they

were removed from her care and custody on December 7, 2017.                     N.T.,

1/16/20, at 46, 146.      Furthermore, the conditions which led to removal,

Mother’s mental health problems, still exist. This was confirmed by Agency

caseworker, Tara Lorenzo. Id. at 81. Specifically, Ms. Lorenzo testified that

“Mother’s mental. . . health issues remain inadequately addressed, which is

seen by the visitation supervisors and reflected in their monthly reports. . . .”

Id. at 78.   Notably, Mother had received mental health treatment and/or

services from several providers, but was last discharged unsuccessfully on

June 6, 2019. Id. at 49-52. Ms. Lorenzo reported no knowledge of Mother’s

current participation in any treatment. Id. at 52. She did acknowledge that

Mother informed her that she was taking over-the-counter stress gummies in

lieu of her prescribed medication. Id. Ms. Lorenzo further noted that, while

Mother completed a parenting curriculum, as well as anger management,

these still presented as concerns and barriers to reunification:

              I believe the main barrier would be the parenting and not
      making enough progress within the parenting. She did complete
      the curriculum, but it has continually been reported that she
      doesn’t utilize the skills that she has learned from that curriculum
      which would be shown through the way she easily gets triggered
      and frustrated whenever the children don’t listen, which would
      also be a concern in regards to her anger management. Although
      she was successfully discharged from anger management, there
      is still the concern that, if triggered, she can explode. There’s still
      a lack of engagement with [S.K.L.R. and L.M.J.R.]. It’s concerning
      to the Agency that although [M]other only receives two visits per



                                      - 20 -
J-A20009-20


     month for two hours per visit, that she typically is engaged with
     her phone rather than engaging with [S.K.L.R. and L.M.J.R.].

     ....

           Although she has completed some services, I feel, and the
     Agency feels[,] that the situation that was present back when the
     kids came into Agency custody still remains.

Id. at 87-88; see also id. at 100-01.        As to Mother’s engagement and

interaction with S.K.L.R. and L.M.J.R. during visitations, Kelsey Oddis, the

family resource specialist from Justice Works, confirmed moderate and

occasional engagement with the children on the floor “[a]bout a handful of

times throughout the visit.” Id. at 13, 17. Indeed, Ms. Oddis and Ms. Lorenzo,

the Agency caseworker, both testified that Mother typically puts in a movie

and is occupied on her phone during visitation.      Id. at 17-18, 58, 65-66.

Mother acknowledged this behavior. Id. at 132-34.

     Similar to Ms. Oddis’s observations, Ms. Lorenzo rated Mother’s

compliance and progress as minimal. Id. at 107-08. She stated,

            If I had to today, I would rate [M]other’s compliance as,
     with being put on the spot, minimal compliance just due to she’s
     currently not addressing her mental health and taking
     medications. She has reported to me that she has sent me her
     schedule; however, I have not received that. I don’t have
     verification of that employment.

            I know that -- and I will have to double check the contract
     that we have currently with Justice Works, but I am asking for
     them to provide hands-on parenting instruction during the
     visitation, and per the testimony, it doesn’t seem like that is
     occurring. It simply seems like they are supervising the visits and
     that’s it, which I am actually asking them to provide hands-on
     instruction, and that is currently in the [c]ourt [o]rder for [M]other
     to cooperate with parenting, and that would include a curriculum
     and hands-on parenting instruction. Now, I know that’s not
     [M]other’s fault if that’s not occurring, but. . .

                                    - 21 -
J-A20009-20


              And she is also [c]ourt[-o]rdered to have stable, secure, and
       maintain stable and appropriate housing. She does have housing,
       but it’s not her independent housing; she has resided with her
       maternal grandmother.

            In regards to progress, I would rate her progress as minimal
       as well.

Id.
       Most   importantly,   we   observe      that   the   orphans’   court   itself

acknowledged that Mother has not remedied all conditions leading to removal

of S.K.L.R. and L.M.J.R., in particular mental health, but speculates that she

may do so in the future. It opined, “We do not find that Mother cannot or will

not remedy the remaining conditions, particularly pertaining to addressing her

mental health needs, within a reasonable period of time. . . . In other words,

with a few more months of steady progress, Mother may avoid losing parental

rights to her [c]hildren permanently.” Opinion and Order, 2/10/20, at 27-28

(emphasis added).

       Importantly, unlike the grounds outlined in § 2511(a)(5), there is no

component of subsection (a)(8) that requires evidence that a parent cannot

remedy the underlying conditions within a reasonable period of time or that

continued services would not likely alleviate the conditions which led to

placement. Hence, the portion of the orphans’ court’s dedication to Mother’s

anticipated progress is not only entirely speculative, but also statutorily

irrelevant to the § 2511(a)(8) analysis. In re Adoption of R.J.S., supra at

511.




                                      - 22 -
J-A20009-20


      Next, examining the third prong with respect to subsection (a)(8), the

Agency presented clear and convincing evidence that termination would serve

the needs and welfare of S.K.L.R. and L.M.J.R. Ms. Lorenzo reported that

Mother attended a total of eighty out of one hundred twenty-one visits with

S.K.L.R. and L.M.J.R. N.T., 1/16/20, at 56. Between January 3, 2019 and

July 22, 2019, the six-month period encompassing the filing of the termination

petitions, Mother attended only eight out of twenty-six visits. Id. Although

Mother’s visitation had briefly progressed to monitored, it reverted to

supervised and resumption of monitored visits was foreclosed. Id. at 54-55,

61-62, 64. Importantly, S.K.L.R. and L.M.J.R. looked to people other than

Mother to meet their needs during visitation. Id. at 13, 17, 62-64.

      Further, S.K.L.R. and L.M.J.R. presently are together in a pre-adoptive

kinship foster home where they have resided for nineteen months, are

thriving, and their needs are being met. Id. at 80-82. Similarly, although

happy to see Mother at visitation, they view their foster mother as their

parent.   Id. at 83-84.    Tellingly, Ms. Lorenzo observed, “[S.K.L.R. and

L.M.J.R.] look to their kinship foster mother as their parent, not saying that

[S.K.L.R. and L.M.J.R.] don’t enjoy going to see their mother, but I feel that

they still consider foster mom to be their mom.” Id. at 84. As such, Ms.

Lorenzo testified that termination would best serve the needs and welfare of

S.K.L.R. and L.M.J.R. Id. at 81. She explained,

      [S.K.L.R. and L.M.J.R.] have been in Agency custody for the past
      25 months; they have remained in their pre-adoptive kinship

                                    - 23 -
J-A20009-20


      home for the past 19 months; all of their needs are currently being
      addressed in the home; they have an appropriate parent/child
      relationship with their foster mother. Both [M]other and [F]ather
      have demonstrated that they are not in a position to reunify with
      [S.K.L.R. and L.M.J.R.] at this time; and they have not completed
      all the necessary services to enable them to provide [S.K.L.R. and
      L.M.J.R.] with a stable and appropriate living environment.

Id. at 80. Ms. Lorenzo continued, “They are doing well in the foster home. I

observe them to go to foster mother, to show affection towards foster mother,

they seek her attention, they want her engagement, they ask her to play. It’s

my observation that they are flourishing in the foster home.”       Id. at 82.

Moreover, Ms. Lorenzo indicated that S.K.L.R. and L.M.J.R. do not talk about

their parents, and that terminating parental rights would not sever a

necessary and beneficial relationship. Id. at 84. As the preceding evidence

refutes the orphan court’s determination that the Agency failed to satisfy its

evidentiary burden under § 2511(8), the court abused its discretion in denying

the petition as to Mother on that basis.

      Finally, in relation to the needs and welfare analysis in accordance with

§ 2511(b), our Supreme Court has observed,

      The emotional needs and welfare of the child have been properly
      interpreted to include “[i]ntangibles such as love, comfort,
      security, and stability.” In re K.M., 53 A.3d 781, 791 (Pa.Super.
      2012). In In re E.M., 620 A.2d 481, 485 (Pa. 1993), this Court
      held that the determination of the child’s “needs and welfare”
      requires consideration of the emotional bonds between the parent
      and child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In
      re K.M., 53 A.3d at 791. However, as discussed below, evaluation
      of a child’s bonds is not always an easy task.




                                    - 24 -
J-A20009-20



In re T.S.M., supra at 267 (cleaned up). “The extent of any bond analysis

. . . necessarily depends on the circumstances of the particular case.” In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1123 n.3 (Pa.Super. 2010) (internal citations

omitted). Moreover, “the trial court can equally emphasize the safety needs

of the child, and should also consider the intangibles, such as the love,

comfort, security, and stability the child might have with the foster parent.”

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (cleaned up).

      Instantly, the orphans court observed a meaningful bond between

Mother and her children and found that the Agency presented a dearth of

evidence concerning the effect of severing of that bond. Trial Court Opinion,

2/10/20, at 25. Again, the record belies the court’s determination.

      In addition to the foregoing testimony relating the children’s best

interest in relation to 2511(a)(8), we highlight that Ms. Lorenzo opined that

termination of parental rights in anticipation of adoption supports the

developmental, physical, and emotional needs and welfare of S.K.L.R. and

L.M.J.R. N.T, 1/16/20, at 81. She continued that all of the children’s needs

are currently being addressed in the home, they have a strong parent/child

relationship with their foster mother, and that terminating parental rights

                                    - 25 -
J-A20009-20



would not sever a necessary and beneficial relationship. Id. at 81, 84. As

the orphans’ court accurately observed, “According to Lorenzo, the Foster

Parents are meeting all of the Children's needs and the Children are flourishing

in their home. The Children do not talk about their biological parents [and]

[t]hey consider their Foster Mother to be their “Mom[.]” Trial Court Opinion,

2/10/20, at 19-20.     While the orphans’ court asserts that Ms. Lorenzo’s

statement about the children flourishing was insufficient evidence of the effect

of terminating parental rights, for reasons identical to those stated above in

relation to the § 2511(a)(8) analysis, we conclude that the court abused its

discretion in finding that the Agency failed to satisfy its evidentiary burden

under § 2511(b) as to Mother. See T.S.M., supra at 267. As previously

noted, the Agency was not required to present expert testimony or a bonding

evaluation, and Ms. Lorenzo’s testimony established by clear and convincing

evidence that terminating parental rights in anticipation of adoption served

the developmental, physical, and emotional needs and welfare of both

children. In re Z.P., supra at 1121.

      Having found that the orphans’ court erred in failing to grant the

Agency’s petition to terminate Mother’s parental rights, we next address the

court’s decision as to Father, whose incarceration predates the removal of

S.K.L.R. and L.M.J.R. from Mother’s care and control. The gravamen of the

orphans’ court’s decision to deny the petitions for the termination of parental

rights was that, since Mother’s rights would be preserved, “[b]y extension,

Father’s rights will not be terminated at this time either.” Trial Court Opinion,

                                     - 26 -
J-A20009-20



2/10/20, at 28. The orphans’ court reasoned that this reprieve would provide

an additional opportunity for Father to make headway toward reunification

following his release. Id. It expounded upon its decision as follows:

      But for his sobriety while incarcerated, the completion of a few
      classes in jail, and sporadic contact with his children, [Father] is a
      long way from making headway toward reunification with his
      family any time soon. . . . If after a reasonable period of time
      following his release, Father has not made significant strides
      toward remedying the conditions and causes of the incapacity and
      neglect that resulted in. the Children’s removal from his home,
      these circumstances will militate against him in a subsequent
      termination proceeding.

Trial Court Rule 1925 Opinion, 3/27/20.

      Notwithstanding the magnanimity of the orphans’ court, it was patent

error for the court to forgo the termination of Father’s parental rights simply

because it preserved Mother’s parental rights. Our Supreme Court expressly

rejected this precise proposition in In re Burns, 379 A.2d 535, 541 (Pa. 1977)

(“Nothing in the Adoption Act requires that an agency, which has assumed

custody of a child, must establish grounds for the involuntary termination of

both parents, before it can obtain such a decree as to either.”). While Burns

was decided under a prior version of the Adoption Act, nothing in the current

Act contradicts the Court’s decision. See In re C.W.U., Jr., 33 A.3d 1 (Pa.

Super. 2011); see also In re E.M., 908 A.2d 297, 299 n.1, 309 (Pa.Super.

2006) (vacating the order terminating the mother’s parental rights even

though the father’s parental rights were terminated and he did not appeal).




                                     - 27 -
J-A20009-20


      Furthermore, although § 2511(a)(5) and § 2511(a)(8) do not apply to

Father because he was incarcerated when the Agency removed S.K.L.R. and

L.M.J.R. from Mother’s care, the certified record demonstrates that the Agency

established by clear and convincing evidence the statutory grounds to

terminate parental rights pursuant to 2511(a)(2), based upon Father’s

repeated and continued incapacity to parent.    In re C.S., 761 A.2d 1197,

1200 n.5 (Pa.Super. 2000) (en banc) (“As subsections (a)(5) and (8) are both

predicated on removal of the child from the care of the parent, they are

similarly inapplicable in this context” because the child was never in the

incarcerated parent’s care).

      With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., supra at 1272 (citation omitted). “The grounds

for termination due to parental incapacity that cannot be remedied are not

limited to affirmative misconduct. To the contrary, those grounds may include

acts of refusal as well as incapacity to perform parental duties.”     In re

Adoption of C.D.R., supra at 1216 (quoting In re A.L.D., supra at 337).

As this Court has previously stated, “Parents are required to make diligent


                                    - 28 -
J-A20009-20


efforts   towards   the   reasonably    prompt   assumption     of   full   parental

responsibilities. . . . [A] parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re A.L.D., 797 A.2d

326, 340 (Pa.Super. 2002) (internal quotation marks and citations omitted).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court

concluded,

      incarceration is a factor, and indeed can be a determinative factor,
      in a court’s conclusion that grounds for termination exist under
      § 2511(a)(2) where the repeated and continued incapacity of a
      parent due to incarceration has caused the child to be without
      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.

Id. at 328-29, 828; see also In re D.C.D., 105 A.3d 662, 675 (Pa. 2014)

(holding that incarceration prior to the child’s birth and until the child was at

least age seven renders family reunification an unrealistic goal and the court

was within its discretion to terminate parental rights “notwithstanding the

agency’s failure” to follow court’s initial directive that reunification efforts be

made). The Court in S.P. further stated,

      the length of the remaining confinement can be considered as
      highly relevant to whether “the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent,” sufficient to provide grounds for
      termination pursuant to 23 Pa.C.S. § 2511(a)(2). See e.g.
      Adoption of J.J., 515 A.2d [883, 891 (Pa. 1986)] (“a parent who
      is incapable of performing parental duties is just as parentally unfit
      as one who refuses to perform the duties.”); [In re] E.A.P., 944
      A.2d [79, 85 (Pa.Super. 2008)](holding termination under
      § 2511(a)(2) was supported by mother’s repeated incarcerations
      and failure to be present for child, which caused child to be without

                                       - 29 -
J-A20009-20


      essential care and subsistence for most of her life and which
      cannot be remedied despite mother’s compliance with various
      prison programs).

In re Adoption of S.P., supra at 830 (footnote omitted).

      Instantly, the orphans’ court abused its discretion in finding that the

Agency failed to satisfy its burden under § 2511(a)(2) with respect to Father.

The record reveals that Father has been incarcerated the entirety of S.K.L.R.’s

and L.M.J.R.’s placement. N.T., 1/16/20, at 47, 69. While he spoke with the

children during paternal grandmother’s monthly visitation, and claims to have

mailed correspondence to the foster home, Father has not had visitation with

S.K.L.R. and L.M.J.R. since they were removed from placement with paternal

grandmother in June 2018, eleven months before the Agency sought to

terminate parental rights.     Id. at 70-72, 98, 117.       Moreover, his last

correspondence to Agency caseworker, Tara Lorenzo, was on December 10,

2018. Id. at 74-75. Ms. Lorenzo did acknowledge that Father inquired about

visitation. Id.

      In sum, Ms. Lorenzo’s testimony confirms that Father demonstrated a

repeated incapacity, abuse, neglect, or refusal to perform parental duties as

he has been incarcerated for the entirety of the twenty-five months that

S.K.L.R. and L.M.J.R. have been in Agency custody. Id. at 76. This incapacity

has caused S.K.L.R. and L.M.J.R. to be without essential parental care, control,

or subsistence necessary for their mental well-being. Id. at 76. Moreover,

Father has not remedied his situation or shown that he will be able to remedy



                                     - 30 -
J-A20009-20


his situation as he remains incarcerated and, while he claims to have

completed several programs and asserts that his level of classification

precludes him from participating in others, he neglected to provide any

documentation for either assertion.9 Id. at 77-78, 101.

       Furthermore, noting that Father would be eligible for parole as soon as

spring 2020, having been previously denied in October 2018, Ms. Lorenzo

cautioned that immediate reunification would be impossible. She testified,

       Father does not have a substantial relationship with the
       children. He has been incarcerated for most of [S.K.L.R.’s and
       L.M.J.R.’s] lives. Father would need to contact the Agency to be
       assessed for services, and then he would need to initiate those
       services and begin to make progress before the Agency would
       consider a reunification. We would need him to successfully
       complete services.

Id. at 79 (emphasis added).           Ms. Lorenzo explained that the duration to

complete reunification “depends on [F]ather’s willingness to participate and

make progress.” Id. at 80.

       While the orphans’ court sought to forestall the termination of Father’s

parental rights until after he was paroled, when Father would presumably be

positioned to care for S.K.L.R. and L.M.J.R., such a release is wholly

speculative. It is unacceptable for S.K.L.R. and L.M.J.R., who, at the time of

the hearing, had already been in care for twenty-five months, to remain in


____________________________________________


9  Father intimated that he possessed documentation but was unable to
produce it during the hearing because of his recent transfer from SCI-Chester.
N.T., 1/16/20, at 111. He did not explain why he failed to include the
information in his prior correspondence with the Agency.

                                          - 31 -
J-A20009-20


limbo. As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not indefinitely subordinate a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Hence, we conclude that the court abused its discretion in finding that

the Agency failed to meet its evidentiary burden under § 2511(a)(2) with

respect to Father. See T.S.M., supra at 267; see also In re Adoption of

M.E.P., 825 supra at 1272.       Due, in part, to Father’s incarceration, he is

unavailable to S.K.L.R. and L.M.J.R. and is not likely to remedy that incapacity

promptly, even if he is granted parole at the next available opportunity.

      Likewise, the court abused its discretion in finding that the Agency failed

to satisfy its evidentiary burden under § 2511(b). See T.S.M., supra at 267.

Father did not have a substantial relationship with S.K.L.R. and L.M.J.R.,

having been incarcerated for all but nine months of S.K.L.R.’s life and all but

two months of L.M.J.R.’s life. N.T., 1/16/20, at 77. He has been unavailable

to the children physically and developmentally. Further, as indicated above,

S.K.L.R. and L.M.J.R. are thriving together in a pre-adoptive kinship foster

home, and they view their foster mother as their parent.          Id. at 80-84.

Accordingly, terminating Father’s parental rights supports the developmental,

physical, and emotion welfare of S.K.L.R. and L.M.J.R. The testimony of Ms.

Lorenzo confirms as much, see id. at 81, and the Agency was not required to


                                     - 32 -
J-A20009-20


present expert testimony or a bonding evaluation under the facts of this case.

In re Z.P., supra at 1121.

        Thus, we conclude the orphans’ court erred and abused its discretion in

finding that the Agency failed to meet its burden as to the termination of

parental rights of Mother and Father. While Mother and Father may profess

to love S.K.L.R. and L.M.J.R., a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. Id. As of the

date of the hearing, S.K.L.R. and L.M.J.R. had been in placement for

approximately twenty-five months, and are entitled to permanency and

stability. Their lives “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125.

        In light of the above analysis, which did not require consideration of the

disputed evidence, we need not consider the Agency’s claim that the orphans’

court erred in sua sponte excluding evidence as hearsay. Further, given our

determination that the Agency presented clear and convincing evidence in

favor of terminating the parental rights of Mother and Father, we do not

address the Agency’s remaining substantive issues.

        Accordingly, for the foregoing reasons, we reverse the orders denying

the Agency’s petitions to involuntarily terminate Mother’s and Father’s

parental rights to S.K.L.R. and L.M.J.R.       We remand for entry of orders




                                      - 33 -
J-A20009-20


involuntarily terminating the parental rights of Mother and Father within thirty

days.

        Orders reversed.   Case remanded with instructions.         Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2020




                                     - 34 -